DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the at least one transverse reinforcing bridge" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is unclear which transverse reinforcing bridge the Applicant wants to mention as there are two transverse reinforcing bridge in claim 1. For the purpose of applying art, the limitation is best understood as one of the two transverse reinforcing bridges.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4,7,10,13-16,18,20-21 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Granger (US 20180192739) in view of Coomer (US 20070074430).
Regarding claim 1, Granger teaches an insole for footwear, the insole comprising: 
an anterior arch support (fig. 3, metatarsal dome 134) comprising a shock absorbing material or a damping material (para. [0067]);
an anterior reinforcing bridge (fig. 1B, forefoot pad 107) as viewed in a vertical direction normal to the general horizontal plane is shaped as an elongated beam in a lateral direction of the insole (fig. 2, para. [0044], the forefoot pad 107 comprising ridges), the anterior reinforcing bridge providing resistance against compression of the anterior arch support (para. [0046], as the forefoot pad 107 at the metatarsal area and under the metatarsal dome 134);
a medial arch support (fig. 1B, base layer 102 at the medial arch);
a lateral arch support (fig. 1B, base layer 102 at the lateral side);
two transverse reinforcing bridges (annotated fig. 8 below, as there is an opening 149 in the middle of the cradle 105, the cradle 105 comprising 4 bridges as annotated below), each having two raised sections (at medial side and at lateral side) for providing resistance against compression of the medial arch support and the lateral arch support, respectively (para. [0045]), and each transverse reinforcing bridge shaped as an elongated beam in a lateral direction of the insole as viewed in a vertical direction normal to the general horizontal plane (annotated fig. 8 below); and
two oblique reinforcing bridges (annotated fig. 8 below) inclined with respect to an anterior direction of the insole (the annotated oblique reinforcing bridge has at least one end curved upward to the medial side and/or lateral side of the insole), each oblique reinforcing bridge comprising one or two raised sections for providing resistance against compression of one or both of the medial arch support and/or the lateral arch support (the annotated oblique reinforcing bridge has at least one end curved upward to the medial side and/or lateral side of the insole, then the raised sections of the oblique reinforcing bridge for providing resistance against compression of one or both of the medial arch support and/or the lateral arch support), and each oblique reinforcing bridge shaped as an elongated beam as viewed in a vertical direction normal to the general horizontal plane (annotated fig. 8 below).
Granger does not explicitly teach the anterior bridge is positioned at a distance from a front tip of the insole that is 30% to 50% of a longitudinal length of the insole. 
However, Granger teaches the insole 100 also has a forefoot area that correlates with the metatarsal area and near the phalanges of the foot located over the forefoot pad 107 (para. [0046]).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the anterior reinforcing bridge of Granger positioned at a distance from a front tip of the insole that is 30% to 50% of a longitudinal length of the insole for the benefit of providing supporting the arch of the foot under the metatarsal portion and fitting to the shape of the user’s foot.
The modified insole Granger does not clearly teach the anterior reinforcing bridge having a raised section wherein the raised section is raised vertically upwardly with respect to a general horizontal plane of the insole. 
However, in same field of endeavor, Coomer teaches the anterior reinforcing bridge (fig. 10, frame 12) having a raised section (fig. 10, raised section 26) for providing resistance against compression of the anterior arch support (para. [0062], the counter frame has greater flexibility in the area 26 and can flex downwards when pressure is applied by the foot during walking), wherein the raised section is raised vertically upwardly with respect to a general horizontal plane of the insole toward the anterior arch support and comprises a concave surface as seen in an anterior direction of the insole, the concave surface facing away from the anterior arch support (fig. 10).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the footpad 107 of the modified insole Granger with a raised section as taught by Coomer so that the foot pad has greater flexibility in the metatarsal area, and can flex downwards when pressure is applied by the foot during walking (Coomer, para. [0062]).

    PNG
    media_image1.png
    735
    554
    media_image1.png
    Greyscale

Regarding claim 2, the modified insole Granger-Coomer does not teach the anterior arch support has a maximum length in a longitudinal direction of the insole that is 10% to 30% of a length of the insole in the longitudinal direction. 
However, Granger teaches a metatarsal dome 134 raised on the top surface of the insole (fig. 3, para. [0058]). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the anterior arch support of the modified insole Granger-Coomer having a maximum length of 10% to 30% of the length of the insole in the longitudinal direction for the benefit of providing supporting and fitting to the shape of the user’s foot.
Regarding claim 3, the modified insole Granger-Coomer does not teach the anterior arch support has a maximum length in a lateral direction of the insole that is 40% to 60% of a local width of the insole in the lateral direction where the anterior arch support is provided.
However, Granger teaches a metatarsal dome 134 raised on the top surface of the insole (fig. 3, para. [0058]). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the anterior arch support of the modified insole Granger-Coomer having the maximum length in a lateral direction of the insole that is 40% to 60A% of a local width of the insole in the lateral direction for the benefit of providing supporting the arch of the foot under the metatarsal portion.
Regarding claim 4, the modified insole Granger-Coomer does not teach the anterior arch support is positioned with its geometrical center point at a distance from a front tip of the insole that is 35% to 45% of the longitudinal length of the insole. 
However, Granger teaches a metatarsal dome 134 raised on the top surface of the insole (fig. 3, para. [0058]). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the anterior arch support of the modified insole Granger-Coomer positioned with its geomaterial center point at a distance from a front tip of the insole that is 35% to 45% of the longitudinal length of the insole for the benefit of providing supporting the arch of the foot under the metatarsal portion and fitting the shape of the user’s foot.
Regarding claim 7, the modified insole Granger-Coomer does not teach the raised section of the anterior reinforcing bridge only spans over a partial distance of a width of the insole where the anterior reinforcing bridge is provided.
However, Coomer teaches the raised section (fig. 10, raised section 26) only spans over a partial distance. 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the raised section of the modified insole Granger-Coomer spans over a partial distance as taught by Coomer so that the foot pad has greater flexibility in the metatarsal area, and can flex downwards when pressure is applied by the foot during walking (Coomer, para. [0062]).
Regarding claim 10, the modified insole Granger-Coomer teaches the transverse reinforcing bridge is concave as seen in an anterior direction of the insole (annotated fig. 8 above, the transverse reinforcing bridge extends from the medial side to lateral side of the cradle and comprising two raised sections at the medial side and the lateral side, then the transverse reinforcing bridge is concave as seen in an anterior direction of the insole). 
Regarding claim 13, the modified insole Granger-Coomer teaches 
a top layer (Granger, fig. 1B, base layer 102);
a bottom layer (Granger, fig. 1B, pods 118, 148); and 
a bridge layer (Granger, fig. 1B, layer comprising forefoot pad 107);
wherein the bridge layer comprises the anterior reinforcing bridge (Granger, fig. 1B).
Regarding claim 14, the modified insole Granger-Coomer teaches the bridge layer only comprises the anterior reinforcing bridge (Granger, fig. 1B).
Regarding claim 15, the modified insole Granger-Coomer teaches footwear comprising the insole (Granger, para. [0046]).
Regarding claim 16, the modified insole Granger-Coomer does not teach the partial distance is 30% to 70% of a local width of the insole where the anterior reinforcing bridge is provided. 
However, Granger teaches the forefoot pad 107 at the metatarsal area and under the metatarsal dome 134(Granger, para. [0046]).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the partial distance of the modified insole Granger being provided 30% to 70% of a local width for the benefit of providing supporting the arch of the foot under the metatarsal portion and fitting to the shape of the user’s foot.
Regarding claim 18, Granger teaches an insole for footwear, the insole comprising: 
an anterior arch support (fig. 3, metatarsal dome 134) comprising a shock absorbing material or damping material (para. [0067]); and
a bridge layer comprising an anterior reinforcing bridge (fig. 1B, forefoot pad 107) as viewed in a vertical direction normal to the general horizontal plane, the anterior reinforcing bridge is shaped as an elongated beam in a lateral direction of the insole (fig. 2, para. [0044], the forefoot pad 107 comprising ridges); 
the anterior reinforcing bridge providing resistance against compression of the anterior arch support (para. [0046], as the forefoot pad 107 at the metatarsal area and under the metatarsal dome 134);
a medial arch support (fig. 1B, base layer 102 at the medial arch);
a lateral arch support (fig. 1B, base layer 102 at the lateral side);
two transverse reinforcing bridges (annotated fig. 8 above, as there is an opening 149 in the middle of the cradle 105, the cradle 105 comprising 4 bridges as annotated), each having two raised sections (at medial side and at lateral side) for providing resistance against compression of the medial arch support and the lateral arch support, respectively (para. [0045]), and each transverse reinforcing bridge shaped as an elongated beam in a lateral direction of the insole as viewed in a vertical direction normal to the general horizontal plane (annotated fig. 8 above); and
two oblique reinforcing bridges (annotated fig. 8 above) inclined with respect to an anterior direction of the insole (the annotated oblique reinforcing bridge has at least one end curved upward to the medial side and/or lateral side of the insole), each oblique reinforcing bridge comprising one or two raised sections for providing resistance against compression of one or both of the medial arch support and/or the lateral arch support (the annotated oblique reinforcing bridge has at least one end curved upward to the medial side and/or lateral side of the insole, then the raised sections of the oblique reinforcing bridge for providing resistance against compression of one or both of the medial arch support and/or the lateral arch support), and each oblique reinforcing bridge shaped as an elongated beam as viewed in a vertical direction normal to the general horizontal plane (annotated fig. 8 above).
Granger does not explicitly teach the anterior bridge is positioned at a distance from a front tip of the insole that is 30% to 50% of a longitudinal length of the insole. 
However, Granger teaches the insole 100 also has a forefoot area that correlates with the metatarsal area and near the phalanges of the foot located over the forefoot pad 107 (para. [0046]).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the anterior reinforcing bridge of Granger positioned at a distance from a front tip of the insole that is 30% to 50% of a longitudinal length of the insole for the benefit of providing supporting the arch of the foot under the metatarsal portion and fitting to the shape of the user’s foot.
The modified insole Granger does not clearly teach the anterior reinforcing bridge having a raised section toward the anterior arch support, the raised section having a concave surface facing away from the anterior arch support as viewed in an anterior direction of the insole and a convex surface opposed the concave surface and facing the anterior arch support as viewed in the anterior direction of the insole. 
However, in same field of endeavor, Coomer teaches the anterior reinforcing bridge (fig. 10, frame 12) having a raised section (fig. 10, raised section 26) for providing resistance against compression of the anterior arch support (para. [0062], the counter frame has greater flexibility in the area 26 and can flex downwards when pressure is applied by the foot during walking), wherein the raised section is raised vertically upwardly with respect to a general horizontal plane of the insole toward the anterior arch support and comprises a concave surface as seen in an anterior direction of the insole, the concave surface facing away from the anterior arch support and a convex surface opposed to the concave surface and facing the anterior arch support as viewed in the anterior direction of the insole (fig. 10).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the footpad 107 of the modified insole Granger with a raised section as taught by Coomer so that the foot pad has greater flexibility in the metatarsal area, and can flex downwards when pressure is applied by the foot during walking (Coomer, para. [0062]).
Regarding claim 20, the modified insole Granger-Coomer teaches the shock absorbing material or damping material is locally provided at a portion of the insole constituting the anterior arch support (Granger, para. [0067]).
Regarding claim 21, the modified insole Granger-Coomer teaches the anterior reinforcing bridge spans over an entire distance of a width of the insole where the anterior reinforcing bridge is provided (Granger, fig. 1B).
Regarding claim 23, the modified insole Granger-Coomer does not teach the anterior reinforcing bridge has a width that is 2% to 6% of the longitudinal length of the insole.
However, Granger teaches the insole 100 also has a forefoot area that correlates with the metatarsal area and near the phalanges of the foot located over the forefoot pad 107 (para. [0046]).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the anterior reinforcing bridge of the modified insole Granger-Coomer having a width that is 2% to 6% of the longitudinal length of the insole for the benefit of providing supporting the arch of the foot under the metatarsal portion and fitting to the shape of the user’s foot.
Regarding claim 24, the modified insole Granger-Coomer does not teach the anterior reinforcing bridge has a width of 5 mm to 15 mm as measured in a longitudinal direction of the insole. 
However, Granger teaches the insole 100 also has a forefoot area that correlates with the metatarsal area and near the phalanges of the foot located over the forefoot pad 107 (para. [0046]).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the anterior reinforcing bridge of the modified insole Granger-Coomer having a width of 5 mm to 15 mm of the longitudinal length of the insole for the benefit of providing supporting the arch of the foot under the metatarsal portion and fitting to the shape of the user’s foot.
Regarding claim 25, the modified insole Granger-Coomer does not teach the raised section has a length in the lateral direction that is at least 30% of a local width lateral width of the insole where the anterior reinforcing bridge is provided. 
However, Granger teaches the forefoot pad 107 at the metatarsal area and under the metatarsal dome 134 (Granger, para. [0046]).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the raised section of the modified insole Granger-Coomer having a length in the lateral direction that is at least 30% of a local lateral width of the insole for the benefit of providing supporting the arch of the foot under the metatarsal portion and fitting to the shape of the user’s foot.
Response to Arguments
Applicant's arguments filed 08/18/2022 have been fully considered but they are not persuasive. 
In response to the Applicant’s arguments that Granger does not teach an anterior arch support (page 10 of the remark), Granger does teach an anterior arch support as it is shown in fig. 3, para. [0058], [0065], [0070]. And in para. [0070], Granger teaches a soft metatarsal dome 134 is located on the top (foot contact) midfoot surface of the insole 108 which would normally be located below the foot metatarsal bones. 
In response to the Applicant’s arguments that Granger does not teach the anterior reinforcing bridge (pages 10-11 of the remark), Granger does teach forefoot pad 107 as the anterior reinforcing bridge, as the forefoot pad is under metatarsal area (para. [0046]), and the forefoot pad is shaped as an elongated beam in a lateral direction of the insole (as forefoot pad 107 comprising ridges). Granger does not teach the raised section as claimed. However, Coomer teaches the raised section 26. It is obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the forefoot pad of Granger with the raised section of Coomer so that the foot pad has greater flexibility in the metatarsal area, and can flex downwards when pressure is applied by the foot during walking (Coomer, para. [0062]). Then the modified insole Granger-Coomer teaches the raised section is shaped as an elongated beam.
In response to the Applicant’s arguments that Coomer fails to cure the deficiencies of Granger (page 11-12 of the remark), the Examiner does not modify the forefoot pad 107 with the elongated numeral “8” as the Applicant argued. The Examiner modify the forefoot pad 107 with the raised section which curves upward as taught by Coomer.
In response to the Applicant’s arguments regarding new limitations (page 12 of the remark), however, this argument is not commensurate with the rejected claims, as the limitations have not been previously presented. Thus, the amended limitations have been addressed as analyzed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN THI THAO NGUYEN whose telephone number is (571)272-8370. The examiner can normally be reached Monday-Friday 7:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UYEN T NGUYEN/            Examiner, Art Unit 3732                                                                                                                                                                                            

/KHOA D HUYNH/            Supervisory Patent Examiner, Art Unit 3732